Appellate Case: 17-1079      Document: 01019797560             Date Filed: 04/20/2017   Page: 1
                          UNITED STATES COURT OF APPEALS
                              FOR THE TENTH CIRCUIT
                               OFFICE OF THE CLERK
                                 Byron White United States Courthouse
                                          1823 Stout Street
                                       Denver, Colorado 80257
                                           (303) 844-3157
  Elisabeth A. Shumaker                                                               Chris Wolpert
  Clerk of Court                          April 20, 2017                         Chief Deputy Clerk




  Byron Tyrome Todd
  CCCF - Crowley County Correctional Facility
  6564 State Highway 96
  Olney Springs, CO 81062-8700
  #173583
  RE:       17-1079, Todd v. Raemisch, et al
            Dist/Ag docket: 1:16-CV-02363-LTB

  Dear Appellant:

  Enclosed is a copy the court's final order issued today in this matter.

  Please contact this office if you have questions.

                                                 Sincerely,



                                                 Elisabeth A. Shumaker
                                                 Clerk of the Court



  cc:       Christine Cates Brady




  EAS/sds